Exhibit 10.1

Kensey Nash Corporation

Stock Appreciation Right (“SAR”) Agreement

1) Notice of Grant of Stock Appreciation Right

 

Participant:    Award Number:    Type of Award:    Cash-Settled Stock
Appreciation Right Grant Date:    Total Number of Shares Granted:    Fair Market
Value per Share on Grant Date:    Total Fair Market Value of Shares Granted:   
$ Expiration Date:   

Kensey Nash Corporation (the “Company”) hereby grants to the Participant named
above this Stock Appreciation Right with respect to the Company’s common stock.
The Stock Appreciation Right is subject to and governed by the provisions of the
Fourth Amended and Restated Kensey Nash Corporation Employee Incentive
Compensation Plan (the “Plan”). In the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan shall prevail. Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this Award
Agreement.

2) Vesting Schedule. This Stock Appreciation Right shall vest in accordance with
the following schedule:

One third (1/3) of the Award shall vest on the first anniversary of the grant
date; one third (1/3) of the Award shall vest on the second anniversary of the
grant date; and the remainder of the Award shall vest on the third anniversary
of the grant date, provided that the Participant remains an active employee of
Kensey Nash Corporation through each such date.

Notwithstanding the foregoing sentence, if the Participant experiences a
Termination of Employment due to death or Disability, or if the Company
experiences a Change in Control while this Stock Appreciation Right is
outstanding, this Stock Appreciation Right shall become fully exercisable on the
date of such event.

3) Exercise of Stock Appreciation Right. Each election to exercise this Stock
Appreciation Right shall be in writing, signed by the Participant and received
by the Human Resources Department, Kensey Nash Corporation, 735 Pennsylvania
Drive, Exton, PA 19341, or at such other address as the Company may hereafter
designate, no later than the expiration date set forth in Section 1 above (the
“Expiration Date”). The notice shall state the election to exercise the Stock
Appreciation Right and the number of Shares in respect of which the Stock
Appreciation Right is being exercised. This Stock Appreciation Right shall be
deemed to be exercised upon receipt by the Company of such fully executed
notice.

 

4



--------------------------------------------------------------------------------

a. Upon exercising all or a portion of this Stock Appreciation Right, the
Participant shall become entitled to receive from the Company, for each Share
exercised, an amount equal to (i) the Fair Market Value of Kensey Nash
Corporation Common Stock as of the date of such exercise, determined in
accordance with Section 2.20 of the Plan, minus (ii) the Fair Market Value of
Kensey Nash Corporation Common Stock on the Grant Date.

b. The Company’s obligation arising upon the exercise of this Stock Appreciation
Right shall be paid in cash as soon as administratively practicable after the
exercise. Such cash payment may be reduced in accordance with Section 6 below,
in the Company’s sole discretion, to fulfill any or all income tax withholding
requirements (including federal, state and local taxes) with respect to the
exercised portion of the Stock Appreciation Right.

 

  4) Employment Termination:

a. If the Participant has an involuntary (as to the Participant) Termination of
Employment for a reason other than Cause, Disability or death, or if the
Participant has a Termination of Employment which is a Retirement, this Stock
Appreciation Right shall be cancelled ninety (90) days after such Termination of
Employment or, if earlier, on the Expiration Date.

b. If the Termination of Employment is on account of the Disability or death of
the Participant, this Stock Appreciation Right shall be cancelled one (1) year
after the date of the occurrence of the Disability or death or, if earlier, on
the Expiration Date.

c. If the Participant has a Termination of Employment for Cause or a voluntary
Termination of Employment (other than due to Retirement), this Stock
Appreciation Right automatically will be cancelled on the date of such
Termination of Employment.

d. The Participant’s Termination of Employment due to death or Disability will
result in the Stock Appreciation Right becoming fully exercisable. The
Participant’s Termination of Employment for a reason other than death or
Disability does not accelerate the percentage of Stock Appreciation Right Shares
otherwise exercisable with respect to the Participant. Any portion of the Stock
Appreciation Right which is not exercisable as of the Participant’s Termination
of Employment (other than a Stock Appreciation Right which becomes fully
exercisable upon Termination of Employment due to death or Disability) will be
cancelled simultaneously with the date of such Termination of Employment.

5) Non-Transferability of Stock Appreciation Right. Prior to exercise of the
Stock Appreciation Right and payment of cash pursuant to such exercise, this
Stock Appreciation Right (or any beneficial interest therein) may not be
transferred in any manner other than by will or by the laws of descent or
distribution and may be exercised during the lifetime of the Participant only by
the Participant. Notwithstanding the foregoing sentence, the Participant may, in
a manner and in accordance with terms specified by the Administrator, transfer
this Stock Appreciation Right to his or her spouse, former spouse or dependent
pursuant to a court-approved domestic relations order which relates to the
provision of child support, alimony payments or marital property rights. Subject
to the limitation on the transferability of this grant contained herein, this
Award Agreement will be binding upon and inure to the benefit of the heirs,
legatees, legal representatives, successors and assigns of the parties hereto.

6) Withholding Taxes. The Participant authorizes the Company to withhold all
applicable

 

5



--------------------------------------------------------------------------------

withholding taxes legally payable by the Participant from the Participant’s
wages or other cash compensation payable to the Participant by the Company or
from the cash payment(s) due upon exercise of the Stock Appreciation Right.
Regardless of any action the Company takes with respect to any or all taxes, the
Participant acknowledges that the ultimate liability for all taxes legally due
with respect to the Stock Appreciation Right is and remains the Participant’s
responsibility and that the Company makes no representations or undertakings
regarding the treatment of any income or the handling of any taxes in connection
with any aspect of the Stock Appreciation Right, including the grant, vesting or
exercise of the Stock Appreciation Right and the receipt of cash payment(s) upon
exercise of the Stock Appreciation Right. The Company does not commit to
structure the terms of the grant or any aspect of the Stock Appreciation Right
to reduce or eliminate the Participant’s tax liability.

7) Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company with respect to the Stock Appreciation Right covered
by this Agreement.

8) No Effect on Employment or Service. The Participant acknowledges and agrees
that the vesting of this Stock Appreciation Right pursuant to Section 2 hereof
is earned only by his or her continuing as an Employee, Consultant or
non-employee Director at the will of the Company (and not through the act of
being hired, being granted a Stock Appreciation Right or exercising Shares
hereunder). The Participant further acknowledges and agrees that this Award
Agreement, the transactions contemplated hereunder and the vesting schedule set
forth herein do not constitute an express or implied promise of continued
engagement as an Employee, Consultant or non-employee Director for the vesting
period, for any period, or at all, and will not interfere with the Participant’s
right, or the Company’s right, to terminate Participant’s relationship with the
Company as an Employee, Consultant or non-employee Director at any time.

9) No Compensation Deferrals. Neither the Plan nor this Award Agreement is
intended to provide for deferred compensation that would be subject to
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).
The Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan
and/or this Award Agreement to ensure that the Stock Appreciation Right granted
in this Award Agreement is not subject to the requirements of Section 409A.

10) Tax Consultation. The Participant understands that he or she may suffer
adverse tax consequences as a result of the grant, vesting or exercise of the
Stock Appreciation Right hereunder. The Participant represents that he or she
has consulted with any tax consultants he or she deems advisable in connection
with the Stock Appreciation Right and that he or she is not relying on the
Company for any tax advice.

11) Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Vice President of Human
Resources, Kensey Nash Corporation, 735 Pennsylvania Drive, Exton, PA 19341, or
at such other address as the Company may hereafter designate in writing.

12) Board Authority. The Board has the power to interpret the Plan and this
Award Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules (including, but not limited to, the determination of
whether or not any Stock Appreciation Right has vested). All actions taken and
all interpretations and determinations made by the Board in good faith will be
final and binding upon the Participant, the Company and all other interested
persons. No member of the Board or any Board Committee administering the Plan
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Award Agreement.

 

6



--------------------------------------------------------------------------------

13) Severability. In the event that any provision in this Award Agreement is
held to be invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Award Agreement.

14) Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof, and may not be modified
adversely to the Participant’s interest except by means of a writing signed by
the Company and the Participant. Notwithstanding the foregoing, the Board shall
have the authority to amend the Plan and the Award Agreement to the extent
necessary to comply with applicable law or changes to applicable law and related
regulations or other guidance and federal securities laws, provided that such
amendment shall not impair the rights of the Participant with respect to this
Stock Appreciation Right without the Participant’s written consent. The Plan and
this Award Agreement are governed by the laws of the state of Delaware.

15) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to participation in the Plan and the Stock
Appreciation Right granted hereunder by electronic means or to request the
Participant’s consent to participate in the Plan by electronic means.

By the Participant’s signature and the signature of the Company’s representative
below, the Participant and the Company agree that this Stock Appreciation Right
is granted under and governed by the terms and conditions of the Plan and this
Award Agreement. The Participant has received and reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and this Award Agreement. The Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee on any questions relating to the Plan and this Award Agreement.

 

COMPANY    Signed    Dated PARTICIPANT    Signed    Dated

 

7